[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT       FILED
                                                                    U.S. COURT OF APPEALS
                         ------------------------------------------- ELEVENTH CIRCUIT
                                                                          MAY 30, 2006
                                      No. 04-16164
                                                                       THOMAS K. KAHN
                                Non-Argument Calendar
                                                                            CLERK
                         --------------------------------------------

                  D.C. Docket No. 98-00029-CR-FTM-29-DNF

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                           versus

LAMBERT BARNES,


                                                          Defendant-Appellant.

               ----------------------------------------------------------------
                    Appeal from the United States District Court
                         for the Middle District of Florida
               ----------------------------------------------------------------
                                     (May 30, 2006)

Before EDMONDSON, Chief Judge, BLACK and BARKETT, Circuit Judges.


PER CURIAM:


      Lambert Barnes appeals his 24-month sentence, imposed upon revocation of

his supervised release. Barnes argues that the district court failed to consider
Chapter 7 of the Sentencing Guidelines before imposing sentence. No reversible

error has been shown; we affirm.

           Barnes failed to object in the district court on the ground he presents on

appeal. We, thus, review for plain error. United States v. Gresham, 325

F.3d 1262, 1265 (11th Cir. 2003).1

           After determining that a defendant violated a condition of supervised

release, a district court may revoke the term of supervised release and impose a

term of imprisonment after considering certain factors set out in 18 U.S.C. §

3553(a).2 See 18 U.S.C. § 3583(e). The district court also must consider the

Guidelines Chapter 7 policy statements. See 18 U.S.C. § 3553(a)(4)(B); United



       1
       On plain error review, a defendant must show “error” that is “plain” and that “affect[s]
substantial rights.” United States v. Olano, 113 S.Ct. 1770, 1776 (1993). It is only after these
conditions have been satisfied that an appellate court then may exercise its discretion and correct the
error if it seriously affects the fairness, integrity or public reputation of the judicial proceedings. Id.
   2
       The factors the district court must consider are

           (1) the nature and circumstances of the offense and the history and characteristics of
           the defendant; (2) the need for the sentence imposed (A) to reflect the seriousness of
           the offense, to promote respect for the law, and to provide just punishment for the
           offense; (B) to afford adequate deterrence to criminal conduct; (C) to protect the
           public from further crimes of the defendant; and (D) to provide the defendant with
           needed [treatment]; . . . (4) the kinds of sentence and the sentencing range established
           for . . . (B), in the case of a violation of . . . supervised release, the applicable
           guidelines or policy statements issued by the Sentencing Commission . . . ; and (5)
           any pertinent policy statement issued by the Sentencing Commission.

           18 U.S.C. § 3553(a).

                                                      2
States v. Cook, 291 F.3d 1297, 1301-02 (11th Cir. 2002). But the Chapter 7

policy statements merely are advisory and, thus, non-binding. See United States v.

Hofierka, 83 F.3d 357, 360 (11th Cir. 1996).

      Here, some of the violations of Barnes’s supervised release involved

incidents of alleged new criminal conduct: specifically, domestic violence

offenses. At the revocation hearing, witnesses testified about the domestic

violence offenses; and the parties referenced the Guidelines. The district court

then stated that it was imposing a 24-month sentence (above the recommended

Guidelines range, but below the statutory maximum) because it was concerned

about Barnes’s violent temper and his need for mental health treatment.

      The district court may not have referred specifically to the 18 U.S.C.

§ 3553(a) factors. But it was not required to. See United States v. Scott, 426

F.3d 1324, 1329 (11th Cir. 2005). The record here is enough to satisfy us that the

district court implicitly considered at least some of the § 3553(a) sentencing

factors (such as Barnes’s characteristics, the need to protect the public, and the

need to provide treatment) in deciding that it needed to craft a sentence longer

than the recommended Guideline sentence. See United States v. Aguillard, 217

F.3d 1319, 1320 (11th Cir. 2000). The district court’s statements, combined with

the parties’ sentencing arguments, also shows that the court was aware of and

                                          3
considered--but rejected--the Chapter 7 range. The district court did not plainly

err in sentencing Barnes to 24 months’ imprisonment after revoking his supervised

release.

      AFFIRMED.




                                         4